Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/16/2022.  Claims 1-2 are amended; and claims 23-25 are cancelled.  Accordingly, claims 1-22 are currently pending in the application.

Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-15, in the reply filed on 2/16/2022 is acknowledged.  
The traversal is on the ground(s) that .
European Examiner in the PCT application did not require a lack of unity between original claims.  Since this application is a 371 PCT application and the claims were not deemed to lack unity, the restriction requirement should be withdrawn.
MPEP § 803 states if the search and Examination of an entire application can be made without search burden, the Examiner must examine it on the merits even though it includes claims to distinct or independent inventions.
This is not found persuasive because
European Examiner not finding a lack of unity does not preclude an Examiner in USPTO from restricting if there is lack of unity. Applications files under 371 PCT in the US are guided by the PCT rules 13.1 and 13.2.  Evidence of lack of unity was presented in paragraph 6, of office action mailed 2/4/2022 and incorporated here by reference.  
MPEP § 803 is applicable to applications filed under 35 USC 111.  However, the present application is a national stage application filed under 371 PCT.
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/16/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the w) in the range of 200 to 30,000”, and the claim also recites “more preferably 300 to 10,000 and even more preferably 500 to 8,000” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasia et al (Chem. Commun., 2003; pp538-539).
Regarding claim 1, Krasia et al disclose a homopolymer of 2-(acetoacetoxy)ethyl methacrylate (Fig. 1) which reads on polymer containing at least 70% of at least one acetoacetyl functional ethyenically unsaturated monomer in present claim 1.  It is noted Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997), see MPEP § 2111.02.
Regarding claims 2, 3, 5, and 8, it is noted that 2-(acetoacetoxy)ethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein R1, and R2 are H, R3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).
Regarding claim 9, molecular weight of homopolymer of 2-(acetoacetoxy)ethyl methacrylate is 6.6 kg/mol (i.e. 6600 g/mol) and PDI of 1.16 (page 538, col. 2, lines 24-30).
Therefore, Krasia et al anticipate the present claims.
	
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2020/0197906 with a PCT filing date of 5/17/2017).
Regarding claim 1, Zhang et al disclose polymeric beads useful for aldehyde abatement (abstract).  See example 1, wherein polymeric beads are made from 112 parts of AAEM (i.e. acetoacetoxyethyl methacrylate in amounts of 70% by weight; reads on acetoacetyl functional ethylenically unsaturated monomer and its amount in present claim 1) and 48 parts by weight of DVB (i.e. divinyl benzene in amounts of 30% by weight; reads on ethylenically unsaturated monomer other than acetoacetyl functional ethylenically unsaturated monomer and its amount in present claim 1).  It is noted that amine is optional and therefore not required.
Regarding claim 2, 3, 5, and 8, it is noted that acetoacetoxyethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein wherein R1, and R2 are H, R3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0148858 A1) in view of Kuo et al (US 2008/0135060 A1).
Regarding claims 1 and 10, Wu discloses an aldehyde abatement composition comprising amino functional compound (abstract) which reads on the amine in present 
Wu is silent with respect to the amount of acetoacetyl functional ethylenically unsaturated monomer.
However, Wu in the general disclosure teaches that aceteacetyl functional polymer is added to the aldehyde abatement composition to provide additional reactivity with an aldehyde.  Amino functional groups on amino-functional compound react with the acetoacetyl functional group to enhance the reactivity of acetoacetyl group towards aldehydes (paragraph 0024).  Additionally, Kuo et al in the same field of endeavor teach a composition comprising acetoacetate-functional polymer that reacts with and removes aldehyde (abstract).  Preferred 2-acetoacrtoxyethyl(meth)acrylate monomer weight percent is 10 to 80% (i.e. overlaps with the amount of acetoacetyl functional ethylenically unsaturated monomer in present claim 1) and (meth)acrylic acid is 2 to 20% based on total weight of monomers (paragraph 0033) which reads on ethylenically unsaturated monomer other than acetoacetyl functional ethylenically unsaturated monomer and its amount in present claim 1.  Therefore, in light of the teachings in Kuo et al and given that Wu teaches a composition comprising amino functional compound in combination with aceteacetyl functional polymer to enhance the reactivity of acetoacetyl group towards aldehdyes, it would have been obvious to one skilled in art prior to the filing of present application, to include the acetoacetate-functional polymer, of Kuo et al, in the same field of endeavor, in the composition of Wu, absent evidence to the contrary.
Regarding claims 2, 3, 5, and 8, it is noted that acetoacetoxyethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein wherein R1, and R2 are H, R3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).
Regarding claim 9, Kuo et al teach that polyacrylates preferably have a number average molecular weight of at least 15,000 (paragraph 0017) which overlaps with the weight average molecular weight in present claim 9.  It is noted that molecular weight distribution i.e. Mw (weight average molecular weight) / Mn (number average molecular weight) is ≥ 1.
Regarding claims 11 and 14, Wu teach that amino functional compounds are selected from compounds having at least one primary amino functional group and a weight average molecular weight of less than about 1000 g/mol (paragraph 0012).  The primary amine compounds include polyetheramines (paragraph 0013) which reads on polyamine in present claim 11 and polyetheramine in present claim 14.
Regarding claim 15, Wu teaches that amount of film-forming additional polymer is preferably from 5 to 95% by weight (paragraph 0027).  The amount of amino-functional compound is about 0.1 to 90% by weight (paragraph 0021) which overlaps with the ratio of polymer of acetoacetyl functional ethyenically unsaturated monomer and amine in present claim 15.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2012/0148858 A1) in view of Kuo et al (US 2008/0135060 A1) and Brodie III et al (US 5,362,784).
The discussion with respect to Wu and Kuo et al in paragraph 14 above is incorporated here by reference.
Wu and Kuo et al are silent with respect to polyalkyleneimines.
However, Brodie III et al teach in the same field of endeavor a polyalkylene imine compositions capable of scavenging unwanted aldehydes (abstract).  Preferably, the polyalkylene imines have a molecular weight of about 800 and more (col. 3, lines 28-34).  Case law holds that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art”, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 6,297,320 B1).
Prior to setting forth the rejection, it is noted that the recitation of "additive composition for abatement of free aldehydes or removing the same" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Tang et al and hence the preamble fails to limit the claim. MPEP 2111.02
Regarding claim 1, Tang et al disclose a composition comprising acrylic polymer having acetoacetoxy functionality, acetoacetoxy functional derivative of a low molecular weight polyol and imine functional compound (abstract).  See examples wherein the 
Tang et al fails to disclose a composition comprising at least 70% by weight of acetoacetyl functional ethylenically unsaturated monomer.
However, Tang et al in the general disclosure teach that acetoacetoxy functional monomer will typically be present in amounts of from 10 to about 75% (col. 2, lines 55-59) which overlaps with the amount of acetoacetyl functional ethylenically unsaturated monomer in present claim 1 and consequently the other monomers are present in amounts of 25% to 90% by weight (i.e. reads on the amount of other ethylenically unsaturated monomer in present claim 1).  Therefore, in light of the teachings in general disclosure of Tang et al, it would have been obvious to one skilled in art at the time invention was made to have selected the overlapping range, of 70% to about 75%, from Tang et al because court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claims 2, 3, 5, and 8, it is noted that acetoacetoxyethyl methacrylate is represented by formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(i.e. reads on monomer of formula I in claims 2 and 3 wherein R1, and R2 are H, R3 is C1-alkyl, Y= O, a = 1, b = 1, R4 = C2 alkylene, R5 = H; R6 = C1-alkyl, and X = O; monomer of formula I in claim 3 wherein R1, and R2 are H, R3 is C1-alkyl, R4 is C2-alkylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; monomer of formula I in claim 5 wherein wherein R1, and R2 are H, 3 is methyl, R4 is ethylene, R5 = H, R6 = methyl, X = O, Y = O, a = 1 and b = 1; and monomer of formula Ia in claim 8).
Regarding claim 4, Tang et al teach examples of acetoacetoxy functional monomers which include allyl acetoacetate (col. 2, lines 35-40) and represented by formula - 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (i.e. reads on monomer of formula I, wherein R1, R2 and R3 = H, R4 = methylene; R5 = H and R6 = methyl; X = O, a = 0 and b = 1).
Regarding claims 6-7, Tang et al teach that it is preferable to include an acetoacetoxy functional derivative of a low molecular weight polyol, especially a monomeric polyol.  These reduce the overall viscosity of the final curable composition.  Examples of polyols include diethylene glycol, triethylene glycol, dipropylene glycol, and tetraethylene glycol (bridging paragraph col. 3-4).  Therefore, it would have been obvious to one skilled in art prior to the filing of present application to include acetoacetoxy functional derivative of the monomeric polyol comprising vinyl or (meth)acrylate unit in the acrylic polymer, for above mentioned advantages.
Regarding claim 9, Tang et al teach that number average molecular weight of acetoacetoxy functional acrylic polymer is less than about 20,000 (col. 3, lines 40-45) which overlaps with the weight average molecular weight in present claim 9.  It is noted that molecular weight distribution i.e. Mw (weight average molecular weight) / Mn (number average molecular weight) is ≥ 1.
Regarding claims 10, 11 and 12, examples of amine functional compounds include polyamines (i.e. reads on amine in present claim 10 and polyamine in present claim 11) and low molecular weight amines such as 1,3-diaminopropane (col. 7, lines 29-46) which reads on diamine in present claim 12).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764